Moyer, C.J.,
dissenting.
{¶ 16} In view of respondent’s conduct, I would suspend his license indefinitely. As a part of his indefinite suspension, he would be prohibited from petitioning for reinstatement for two years following the court’s order, pursuant to Gov.Bar R. V(10)(B), and required to meet the more stringent reinstatement requirements outlined in Gov.Bar R. V(10)(C). The mitigating factors stipulated by the parties in this case — respondent’s lack of a prior disciplinary record, his payment of restitution, and his cooperation during disciplinary proceedings — do not and cannot offset the seriousness of respondent’s conduct. The respondent executed a fraudulent plan that provided him with long-term access to bank customers’ financial profiles. He was able to do so because he occupied a position of trust. As this court has noted, the practice of law is a privilege accorded to attorneys who have demonstrated their integrity and reliability. In the present case, the respondent has demonstrated the opposite. I would therefore suspend the respondent’s license indefinitely and require him to submit a formal petition for reinstatement, as required by Gov.Bar R. V(10)(C). For the foregoing reasons, I respectfully dissent.
O’Connor, J., concurs in the foregoing opinion.